Citation Nr: 1019364	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-30 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right patella osteoarthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
left patella osteoarthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture of the right calcaneus.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture of the left calcaneus.

5. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to December 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).   

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge. A 
transcript of that hearing has been associated with the 
claims folder.  Additionally, evidence has been associated 
with the Veteran's claims folder included with a waiver of RO 
consideration. 

In March 2009, the Board remanded the Veteran's claims.  The 
agency of original jurisdiction (AOJ) continued the previous 
denial of the claims in a February 2010 supplemental 
statement of the case (SSOC).  In conjunction with the SSOC 
issued to the Veteran's representative, VA indicated that the 
Veteran's representative had 30 days from the date of the 
letter (February 4, 2010) to prepare a VA Form 646 for the 
record.  The Veteran's representative was informed that if no 
response was received within 30 days, the case would be 
recertified to the Board.  There was no VA Form 646 prepared 
for the record during the aforementioned 30 day period.  
Accordingly, the Veteran's VA claims folder has been returned 
to the Board for further appellate proceedings.

The issue of a total disability rating based on individual 
employability (TDIU) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right patella 
osteoarthritis is currently manifested by pain and minimal 
limitation of motion; the evidence does not show flexion 
limited to 45 degrees or less; extension limited to 10 
degrees or more; locking; ankylosis; recurrent subluxation; 
lateral instability; or impairment of the tibia and fibula 
associated with the Veteran's right knee.  

2.  The Veteran's service-connected left patella 
osteoarthritis is currently manifested by pain, minimal 
limitation of motion, and no more than slight recurrent 
subluxation; the evidence does not show locking; ankylosis; 
moderate to severe recurrent subluxation; lateral 
instability; or impairment of the tibia and fibula manifested 
by malunion of the tibia and fibula with moderate knee or 
ankle disability.  

3.  The Veteran's service-connected residuals of stress 
fractures of the right and left calcanei are manifested by 
tenderness and require pain medication, with no more than 
moderate disability demonstrated.

4.  The evidence does not show that the Veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 
percent, but no greater, for recurrent subluxation of the 
left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2009); VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997).

2.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the service-
connected right patella osteoarthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2009).

3. The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the service-
connected left patella osteoarthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2009).

4.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the Veteran's 
service-connected residuals of stress fracture of the right 
calcaneus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

5. The criteria for an increased disability rating in excess 
of the currently assigned 10 percent for the Veteran's 
service-connected residuals of stress fracture of the left 
calcaneus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

6.  Application of extraschedular provisions for the service-
connected disabilities is not warranted.  38 C.F.R. 
§ 3.321(b) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings 
for her service-connected right and left patella 
osteoarthritis; and increased disability ratings for her 
service-connected residuals of stress fractures of the right 
and left calcanei.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be 
analyzed and a decision rendered.

Stegall concerns

As alluded to above, in March 2009, the Board remanded these 
claims and ordered the AOJ to provide proper notice to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA), and to obtain all pertinent VA treatment records and 
associate them with the Veteran's claims folder.  The 
Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  Additionally, treatment records from 
VA Medical Centers and Outpatient Clinics, including the Jack 
C. Montgomery VA Medical Center were obtained and associated 
with the Veteran's claims folder.  The Veteran's bilateral 
knee and bilateral foot claims were readjudicated via the 
February 2010 SSOC.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by 
letters mailed in April 2005, November 2007, and April 2009, 
and notice with respect to the effective-date element of the 
claim, by a letter mailed in July 2006.  Although the 
November 2007 and April 2009 VCAA letters as well as the July 
2006 letter pertaining to the effective-date element of the 
claim were provided after the initial adjudication of the 
claim, the Board finds that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Veteran's 
claims in October 2008 and February 2010.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate her claims.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claims.  The pertinent evidence of record 
includes the Veteran's statements, service treatment records, 
as well as VA and private treatment records.  

The Veteran was afforded VA examinations in September 2005 
and September 2008.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed her 
past medical history, documented her current medical 
conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  Furthermore, 
these examination reports contain sufficient information to 
rate the Veteran's disabilities under the appropriate 
diagnostic criteria.  The Board therefore concludes that the 
VA examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims 
folder was not available during the September 2008 VA 
examination, and it is unclear whether it was available 
during the September 2005 VA examination.  However, such did 
not have an adverse effect on the adequacy of the 
examination.  Notably, as previously indicated, the examiners 
fully considered the Veteran's complaints, to include her 
complaints of functional impairment and pain with respect to 
her bilateral knee and stress fractures of the right and left 
calcanei.  Physical examinations were then performed that 
addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
has retained the services of a representative.  She was 
afforded a personal hearing in February 2009.

Accordingly, the Board will proceed to a decision.

Higher evaluations for right and left patella osteoarthritis

For the sake of economy, the Board will analyze the Veteran's 
bilateral knee claims together, as they are rated under the 
same diagnostic code and according to the medical evidence 
show similar symptomatology.

Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The Veteran seeks entitlement to increased ratings for her 
service-connected right and left patella osteoarthritis, 
which are each currently evaluated 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5014 [arthritis-
osteomalacia].  See 38 C.F.R. § 4.27 [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  The 
Veteran's right and left patella osteoarthritis are correctly 
rated under Diagnostic Codes 5010, 5014, and 5003 
[arthritis], with further consideration of Diagnostic Codes 
5260 and 5261 [limitation of leg motion].  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  More specifically, VA General 
Counsel has concluded that a claimant who has arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257 and that evaluation of knee 
dysfunction under both codes would not amount to pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a veteran 
who has both arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be 
based upon additional disability.  See also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Board notes that the Veteran has reported that she has 
used a wheelchair, crutches, and a walker due to her 
bilateral knee disabilities at various times, and has also 
been fitted for a brace on her left knee.  See, e.g., the 
February 2009 Board hearing transcript, pgs. 6, 10, and 15; 
see also a VA treatment record dated November 2007.  

With regard to instability of the Veteran's knees, she 
reported that she has fallen as a result of her bilateral 
knee disabilities.  Notably, the medical evidence of record 
documents treatment on multiple occasions for the Veteran's 
complaints of falling.  However, the medical evidence of 
record documents no clinical evidence of instability of 
either knee.  See the September 2005 VA examination report; 
see also the September 2008 VA examination report.  Despite 
her complaints of falling, the Board also observes that the 
Veteran walked for an extended time during recent treatment 
in August 2009.  At that time, she had no falls after fall 
precautions were in place.    
 
With respect to recurrent subluxation of the Veteran's knees, 
a VA physician reported in a treatment record dated in 
September 2005 that "[w]hen [the Veteran] flexes the left 
knee there is an audible pop with associated pain.  Do not 
see any visible subluxation of the patella, but the pop seems 
most consistent with that phenomenon."  Moreover, the 
Veteran reported clicking of her left knee at a February 2008 
VA orthopedic evaluation.  Despite these findings in the left 
knee, there is no objective medical evidence of record 
describing subluxation of the Veteran's right knee.

Accordingly, based on the Veteran's complaints and medical 
evidence documenting recurrent subluxation of her left knee, 
the Board will also rate the Veteran's left knee under 
Diagnostic Code 5257.  See VAOPGCREC 23-97 and VAOPGCREC 09-
98, supra.

The Board observes that the Veteran sustained a left tibia 
plateau fracture in October 2007 as a result of a fall and 
was prescribed a splint and instructed to limit physical 
activity at home.  See a VA inpatient record dated in October 
2007.  However, the medical evidence of record is absent any 
indication of nonunion of the tibia and fibula as a result of 
this fall.  On the contrary, X-rays taken in February 2008, 
four months after her tibial plateau fracture of the left 
knee, show that her fracture was "unchanged" from prior 
findings, with no further depression as compared to prior 
films.  Furthermore, the fracture appeared to be healed.  As 
such, Diagnostic Code 5262 [impairment of the tibia and 
fibula] is not for application.

The Board additionally notes that there is no evidence of 
ankylosis, locking of the knee, or disability caused by 
cartilage removal.  Thus, Diagnostic Codes 5256, 5258, and 
5259 do not apply in this case.  

Accordingly, recurrent subluxation of the Veteran's left knee 
will be rated under Diagnostic Code 5271, and her right and 
left patella osteoarthritis will be rated under Diagnostic 
Codes 5010 and 5014, with additional consideration of 
Diagnostic Codes 5260 and 5261.

Specific schedular criteria

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating contemplates severe 
recurrent subluxation or lateral instability.  

The Board notes that words such as "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009). 

Arthritis, due to trauma, substantiated by X-ray findings and 
osteomalacia will be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5014 (2009).  
Diagnostic Codes 5010 and 5014 instruct to rate under 
Diagnostic Code 5003 [degenerative arthritis].  Under that 
diagnostic code, arthritis of a major joint is to be rated 
under the criteria for limitation of motion of the affected 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5014 (2009).  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  See 
38 C.F.R. § 4.45 (2009).  Where limitation of motion of the 
joint is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a noncompensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

A veteran may receive separate ratings for limitations in 
both flexion and extension under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-2004.

Analysis

As mentioned above, the Veteran has used a wheelchair, 
crutches, and a walker due to her left knee disability, and 
has also been fitted for a brace on her left knee.  See, 
e.g., the February 2009 Board hearing transcript, pgs. 6, 10, 
and 15; see also a VA treatment record dated November 2007.    

As noted above, there exists medical evidence of recurrent 
subluxation of the Veteran's left knee.  Specifically, a VA 
physician reported in a treatment record dated on September 
23, 2005 that "[w]hen [the Veteran] flexes the left knee 
there is an audible pop with associated pain.  Do not see any 
visible subluxation of the patella, but the pop seems most 
consistent with that phenomenon."  

The Veteran was afforded a VA examination in September 2005.  
Notably, she did not complain of a clicking or popping sound 
in her left knee.  Upon physical examination, the September 
2005 VA examiner reported no detection of subluxation in the 
Veteran's left knee with normal Drawer testing and McMurray's 
testing.  

In a VA orthopedic surgery note dated in February 2008, four 
months status post a tibial plateau fracture of the left 
knee, the Veteran reported that she continues to have pain in 
her left knee and felt that her knee is clicking and locking 
every time she extends or bends her knee.  She also reported 
her use of a walker in order to avoid weightbearing.  X-rays 
of the tibial plateau fracture showed "unchanged" findings, 
no further depression as compared to prior films, and that it 
appeared to be healed.  With respect to the clicking in the 
Veteran's left knee, an MRI was ordered to rule out internal 
derangement.  

The September 2008 VA examination report indicates no 
complaints of subluxation or dislocation in the Veteran's 
left knee.  Pertinently, the VA examiner reported no 
detection of subluxation in the Veteran's left knee upon 
physical examination.  

Because the objective medical evidence of record indicates 
subluxation of the Veteran's left knee on two occasions and 
no subluxation on any other occasion, to include the 
September 2005 and September 2008 VA examinations, the Board 
finds that the Veteran's recurrent subluxation of the 
Veteran's left knee is most appropriately described as 
"slight" and not "moderate" or "severe" under the 
criteria of Diagnostic Code 5257.  The Veteran is therefore 
entitled to a 10 percent rating for recurrent subluxation in 
her left knee under Diagnostic Code 5257.

As was explained above, under Diagnostic Code 5003 arthritis 
is rated based upon limitation of motion of the knee, with a 
10 percent rating to be assigned if there is X-ray evidence 
of arthritis and limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2009).

Post-service VA treatment shows complaints of painful joints 
in relation to both knees.  Additionally, the medical 
evidence of record indicates that the Veteran has received 
periodic injections in her joints by a rheumatologist.  See, 
e.g., a VA treatment record dated in May 2005.

A June 2005 VA treatment record indicates that the Veteran 
informed her primary care physician that while in Mexico, her 
left knee "gave out" which caused her to fall, and she 
subsequently received treatment while in Mexico.  Further, 
she reported that she continued to have problems falling.  
  
The Veteran was afforded a VA examination in September 2005 
in order to determine the severity of her bilateral knee 
disabilities.  She complained of severe, constant pain in her 
knees which rendered her incapable of working or performing 
activities of daily living.  She also reported that the pain 
has caused her to have fibromyalgia, disturbed sleep, 
irritable bowl syndrome, acid reflux, fatigue, and 
depression.  She specifically indicated that when she walks, 
the pain is so severe that she falls and injures herself.  

Range of motion studies conducted during the VA examination 
indicate that the Veteran's right knee flexion was up to 85 
degrees with pain occurring at 50 degrees and right knee 
extension was limited to zero degrees with pain occurring at 
zero degrees.  The Veteran's left knee flexion was up to 80 
degrees with pain occurring at zero degrees and left knee 
extension was limited to zero degrees with pain at zero 
degrees.  The Veteran reported pain at rest even with no 
movement or weight bearing in her knees.  The Board find it 
highly significant that the VA examiner reported that the 
Veteran's subjective complaints of pain were "out of 
proportion" to the objective findings and that although 
"[the Veteran] obviously seemed to be experiencing extreme 
amount of pain and seemed quite debilitated by this, her 
musculoskeletal exam just did not pan out any particular 
findings that I think would account for this pain."  The 
examiner additionally noted that after repetitive uses during 
flare-ups, joint function was limited by pain, fatigue, lack 
of endurance, with pain being the major limiting aspect.  
However, the examiner could not determine any additional 
limitation in degrees without resorting to mere speculation.  
 
A separate September 2005 VA orthopedic evaluation of the 
Veteran's knees indicates that that the Veteran "does not 
have full extension/flexion of the left knee."  However, no 
specific measurements were taken.  Like the examiner that 
conducted the previous VA examination, the September 2009 
orthopedic examiner was "puzzled" as to how the Veteran was 
diagnosed with "severe arthritic changes of the knees" 
given her X-ray findings.    

A December 23, 2005 VA outpatient treatment record notes that 
weightbearing X-rays of the Veteran's knees showed medial 
joint space narrowing.  The examiner did not appreciate any 
significant osteophytic formation.  Further, the examiner had 
a "long discussion" with the Veteran.  She noted "some 
incongruity" between the Veteran's knee MRIs that were 
essentially normal, her radiographs, and her subjective 
complaints.  

A March 2006 private treatment record from M.G.J., M.S., PA-
C, C.P.P., noted tenderness in the Veteran's posterior 
aspects of the knees without palpable trigger points.  Muscle 
stretch reflexes were 2+ and symmetrical, and strength was 
5/5 in all myotomes.
 
The September 2008 VA examination report similarly indicates 
the Veteran's reported complaints of stiffness, weakness, and 
pain in her knees, use of medication for the pain, and her 
use of a wheelchair in evenings.  She specifically reported 
that she is unable to stand for more than a few minutes or 
walk for more than a few yards.  Despite the Veteran's 
significant subjective complaints, upon physical examination, 
the VA examiner noted only a "slight limping" gait.  She 
also reported flexion of the right knee up to 135 degrees 
with pain at 110 degrees with no loss of motion on 
repetition, and zero degrees extension.  The Veteran's left 
knee flexion was up to 130 degrees with pain at 60 degrees 
with no loss of motion on repetition, and zero degrees 
extension.    
    
Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees flexion.  
Accordingly, the objective medical evidence of record 
demonstrates minimal to normal limitation of flexion and 
normal extension.  

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is exceeded by the 85 and 135 degrees of the right 
knee, and 80 and 130 degrees of the left knee recorded in 
connection with the most recent medical evidence.  There is 
no evidence which indicates that a greater limitation of 
flexion currently exists.  Thus, without evidence of 
limitation of flexion of 45 degrees or less in either knee, 
an increased disability rating for either the left or right 
knee cannot be assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  As 
detailed above, both the September 2005 and September 2008 VA 
examiners noted that the Veteran's right and left knee 
extension was zero degrees. Thus, without limitation of 
extension to 10 degree or more in either knee an increased 
disability evaluation for either knee cannot be assigned 
under Diagnostic Code 5261.

For the reasons stated above, under Diagnostic Codes 5260 and 
5261, respectively, the limitation of right and left knee 
movement exhibited by the Veteran is not so significantly 
impaired or limited as to indicate a compensable evaluation 
under either Diagnostic Code for either knee.

Where X-ray evidence of degenerative arthritis is presented, 
but the loss of range of motion is noncompensable, a 10 
percent disability rating will be assigned under Diagnostic 
Code 5003.  So it is in this case.  Accordingly, an increased 
disability rating is not warranted.

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2009).  See DeLuca, supra.  The Board recognizes the 
Veteran's complaints of significant functional loss as a 
result of her right and left knee patella osteoarthritis, 
notably her difficulty in walking or standing for long 
periods of time, as well as her inability to walk up stairs 
or do activities with her children.  Further, she reported to 
the September 2008 VA examiner that she uses a wheelchair in 
evenings, and also reported at the March 2009 Board hearing 
that she sits on a bench when taking a shower.  Moreover, she 
reported that her children cook for her, help her to the 
bathroom, and get groceries for her.

However, the Board places greater probative value on the 
objective clinical findings which do not support her 
contentions regarding the severity of her disability.  In 
this regard, the competent medical evidence of record does 
not indicate any significant functional loss attributed to 
the Veteran's knee complaints.  Specifically, during the most 
recent VA examination in September 2008, the Veteran was able 
to maintain right knee forward flexion up to 135 degrees, 
left knee forward flexion up to 130 degrees, an right and 
left knee limitation of extension of zero degrees.  The 
September 2005 VA examiner similarly noted right knee forward 
flexion up to 85 degrees, left knee forward flexion of 80 
degrees, and full extension of both knees.  The September 
2008 VA examiner specifically noted that with repetition 
there was no increase in loss of range of motion.  Moreover, 
as mentioned above, the September 2005 and December 2005 VA 
medical professionals reported that the Veteran's subjective 
complaints of pain were not congruent with the objective 
findings of record.  

Furthermore, the Board observes that the Veteran has 
complaints of pain throughout her body, not just her knees, 
which has resulted in a diagnosis of fibromyalgia.  To the 
extent that her knee complaints may be attributed to 
fibromyalgia, the Board observes that service connection for 
fibromyalgia was denied in an unappealed June 2008 rating 
decision.    

In light of the lack of objective evidence to support of the 
level of disability reported by the Veteran associated with 
her service-connected knee disabilities, the Board finds the 
Veteran's contentions regarding the severity of disability to 
lack credibility. 

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation 
for either knee disability under 38 C.F.R. § 4.40 and 4.45.  
The current 10 percent ratings adequately compensate the 
Veteran for any functional impairment attributable to her 
service-connected right and left knee patella osteoarthritis.  
See 38 C.F.R. §§ 4.41, 4.10 (2009).  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  The Veteran has complained of numbness and 
tingling in her legs.  See the February 2009 Board hearing 
transcript, page 15.  However, the competent medical evidence 
of record does not indicate neurological impairment 
sufficient to warrant a separate disability rating.  
Specifically, neither the September 2005 VA examiner nor the 
September 2008 VA examiner noted any neurological impairment 
of the Veteran's knees upon physical examination.  Although 
"slight" weakness in the Veteran's knees was noted in a 
July 2009 VA neurological evaluation, an August 2009 VA 
neurological evaluation of the Veteran was within normal 
limits.  Accordingly, the Board finds that a separate rating 
for neurological impairment is not warranted.   

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's bilateral 
knee disabilities were more or less severe during the appeal 
period.  Specifically, as discussed above, the September 2005 
and September 2008 VA examination reports, as well as VA 
treatment records, indicate that the Veteran's bilateral knee 
limitation of motion has remained relatively consistent 
throughout the period.  As such, there is no basis for 
awarding the Veteran disability ratings other than the 
currently assigned 10 percent for any time from April 2004 to 
the present. 

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Higher evaluation for a stress fracture of the right and left 
calcanei

For the sake of economy, the Board will analyze the Veteran's 
bilateral foot claims together, as they are rated under the 
same diagnostic code and according to the medical evidence 
show similar symptomatology.

Pertinent legal criteria

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated 
here.

The Veteran is currently assigned two 10 percent disability 
ratings for bilateral residuals of a stress fracture of the 
calcaneus under Diagnostic Code 5284 [foot injuries, other].  
See 38 C.F.R. § 4.20 (2009) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

Use of Diagnostic Code 5284 alone is the most appropriate 
diagnostic code for the Veteran's stress fractures of the 
right and left calcanei. Diagnostic Code 5284 is "catchall" 
code and is the only code under the rating schedule that will 
adequately account for the entirety of the Veteran's 
symptomatology, which is predominated by painful ambulation.  
The Veteran and her representative have not suggested the 
applicability of another Diagnostic Code.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries. With actual loss of use 
of the foot, a 40 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2009).

The Board observes that the words "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2009).  

Analysis

The Veteran's service connected stress fractures of the right 
and left calcanei are each currently rated as 10 percent 
disabling, which is indicative of moderate disability.  To 
obtain 20 percent ratings, her disabilities must be shown to 
be moderately severe.

The Veteran's chief complaints are that of pain, swelling, 
flare-ups, weakness, and fatigue in her feet.  She also 
claimed that she is unable to walk, stand, or rest without 
pain, and that the pain is so severe that she falls.  As 
discussed above, she cannot play with her children, and 
relies on them to assist her with cooking, going to the 
grocery store for her, and taking her to the bathroom.  She 
also testified that she uses a wheelchair, cannot put her 
shoes on, and cannot walk up stairs.  

While the Board acknowledges Veteran's complaints, in its 
opinion those complaints do not present a picture consistent 
with moderately severe disability of either foot.  Rather, 
there is no objective evidence of pathology which might be 
said to be indicative of moderately severe or severe foot 
pathology.  

Crucially, the Veteran was afforded a VA examination with 
respect to her residuals of stress fractures of the right and 
left calcanei in September 2005.  Upon physical examination, 
the VA examiner noted painful motion and some tenderness, 
some signs of deformity with marked pronation with 
weightbearing, more pronounced on the left than the right, 
but also mildly present on the right.  Additionally, the VA 
examiner noted "slight" tenderness in the Veteran's right 
plantar surface and "moderate" tenderness in the Veteran's 
left plantar surface.  However, examination of the right and 
left Achilles tendon revealed "good alignment."  Although 
"marked" tenderness in the left metatarsal was noted upon 
palpation and the Veteran was noted to have limited function 
for standing and walking, the VA examiner indicated that X-
rays of the Veteran's left and right foot were within normal 
limits.  Further, the VA examiner specifically noted that the 
Veteran did not wear any type of corrective shoes.  Finally, 
she noted the absence of pes planus, claw feet, and drop 
foot. 

Range of motion testing of the Veteran's right ankle revealed 
dorsiflexion of 5 degrees with pain beginning at onset of 
motion, and plantar flexion of 45 degrees with no pain during 
movement.  Left ankle dorsiflexion was 5 degrees with pain 
beginning at rest, and plantar flexion of 40 degrees with 
pain beginning at rest.  The VA examiner noted limitation due 
to pain, fatigue, and weakness on repetitive testing, 
although she could not report the specific findings without 
resort to speculation.    

As discussed above, the September 2005 VA examiner's found 
that the Veteran's subjective complaints of pain "seemed out 
of proportion" to the objective findings of record.  
Similarly, the September 2008 VA examiner reported 
manifestations of the Veteran's bilateral foot disability 
which are consistent with moderate symptomatology.  
Specifically, upon physical examination, the VA examiner 
reported mild tenderness behind the calcaneus of the left 
foot.  Although an X-ray report revealed a "suggestion" of 
pes planus of the right foot, the VA examiner noted the 
absence of swelling, edema, effusion, abnormal weight 
bearing, weakness, instability, and pain on motion in both 
feet.  The VA examiner also indicated that the Veteran was 
able to stand and walk a few steps on her heels and toes, but 
while walking on her toes she experienced pain.  Finally, the 
VA examiner reported that the Veteran was able to squat half 
way.

Further, range of motion testing of the left ankle revealed 
plantar flexion of 50 degrees and dorsiflexion of 12 degrees, 
which the VA examiner reported as normal and without pain.  
Range of motion testing of the right ankle revealed plantar 
flexion of 50 degrees and dorsiflexion of 15 degrees, which 
the VA examiner reported as normal and without pain.    

The Board adds that VA treatment records dated July 2009 and 
August 2009 document the Veteran's complaints of sharp pain 
in her heels and an increase in medication for the pain.  
However, no deformity of the feet was identified.  See a VA 
treatment record dated August 2009. 

The Board places great weight on the findings of the 
September 2005 and September 2008 VA examiners because both 
examiners noted the Veteran's medical history and physically 
examined the Veteran. Thus, the VA examination reports, 
obtained specifically in response to the Court's concerns, 
demonstrated moderate disability bilaterally.

In reaching this conclusion, the Board observes that the 
Veteran has complaints of pain throughout her body, not just 
her knees, which has resulted in a diagnosis of fibromyalgia 
which has been determined not to be service connected.  In 
light of the lack of objective evidence to support of the 
level of disability reported by the Veteran associated with 
her service-connected stress fractures of the calcanei, the 
Board finds the Veteran's contentions regarding the severity 
of disability to lack credibility.  Her contentions are 
clearly outweighed by the objective findings.   


After having carefully considered the matter, and for reasons 
stated above, the Board believes that ratings in excess of 10 
percent for the service-connected residuals of stress 
fractures of the right and left calcanei are not warranted, 
as the Veteran's disability more closely approximates 
moderate disability than moderately severe disability.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See DeLuca, supra.

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case 
with Diagnostic Code 5284.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2009); see also Esteban, supra.  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2009); see also 
Fanning, supra.

The Veteran has complained of tingling in her toes.  See the 
February 2009 Board hearing transcript, page 16.  However, 
the competent medical evidence of record does not indicate 
neurological impairment sufficient to warrant a separate 
disability rating.  Specifically, neither the September 2005 
VA examiner nor the September 2008 VA examiner noted any 
neurological impairment of the Veteran's feet upon physical 
examination.  As mentioned above, an August 2009 VA 
neurological evaluation of the Veteran was within normal 
limits.  Accordingly, the Board finds that a separate rating 
for neurological impairment is not warranted.   

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's stress 
fractures of the right and left calcanei were more or less 
severe during the appeal period.  Specifically, as discussed 
above, the September 2005 and September 2008 VA examination 
reports, as well as VA treatment records, indicate that the 
Veteran's bilateral foot symptomatology has remained 
relatively stable throughout the period.  As such, there is 
no basis for awarding the Veteran disability ratings other 
than the currently assigned 10 percent for any time from 
April 2004 to the present. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected bilateral knee and stress fractures of the 
right and left calcanei.  See Bagwell v. Brown, 9 Vet. App. 
157 (1966).  Ordinarily, the VA Rating Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The evidence of record 
indicates that the Veteran previously worked as a teacher and 
a seller of greeting cards, but has been unemployed for more 
than five years due to her service-connected disabilities.  
See the September 2008 VA examination report.  However, at 
the February 2009 hearing, she testified that she owned a 
business that employed at least one employee.  The Board 
notes that it has no reason to doubt that the Veteran's 
bilateral knee and bilateral feet symptomatology adversely 
impacts her employability; however, this is specifically 
contemplated by the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  
 
In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran received VA treatment in 
October 2007 when she fell while climbing a ladder and 
injured her left knee.  However, the remainder of evidence is 
absent any indication of hospitalization for the service-
connected disabilities.  

Further, the record does not demonstrate any other reason why 
an extraschedular rating should be assigned.  Accordingly, 
the Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to a separate 10 percent disability rating for 
subluxation of the left knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for 
right patella osteoarthritis is denied.

Entitlement to an evaluation in excess of 10 percent for left 
patella osteoarthritis is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture of the right calcaneus is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture of the left calcaneus is 
denied.


REMAND

The Board observes that entitlement to TDIU was denied in an 
unappealed December 2006 rating decision.  Subsequent to that 
decision, the Veteran reported to the September 2008 VA 
examiner that she quit working as a teacher and seller of 
greeting cards five years ago as she could not walk or stand 
for long periods of time.  Moreover, a former employer of the 
Veteran submitted a statement indicating that that Veteran's 
service-connected disabilities prevented her from being able 
to work.  See statement by T.R.C. dated February 2009.  The 
issue of a total disability rating for compensation based on 
individual unemployability (TDIU) has therefore been raised.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans 
Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id. at 455.  Accordingly, the matter should be 
remanded to the RO for adjudication of the Veteran's claim 
for the issue of TDIU, in accordance with the holding in 
Rice.

Accordingly, the case is REMANDED for the following action:

1.	The RO should issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations with regard to the issue of 
entitlement to TDIU, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
any other applicable legal precedent.

This notice letter should specifically 
apprise the Veteran of the evidence and 
information necessary to substantiate 
her claim for TDIU.  Also, the RO 
should inform the Veteran of the 
division of responsibility between her 
and VA in producing or obtaining that 
evidence or information.  The letter 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date in the event of award of 
the benefit sought, as outlined by the 
Court in Dingess/Hartman.

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
whether her service-connected 
disabilities prevent her from securing 
and following substantially gainful 
occupation.

All indicated tests and studies are to 
be performed. Prior to the examination, 
the claims folder must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  
 
3.	Thereafter, the claim for TDIU must be 
adjudicated by the RO.  Notice of the 
determination, and her appellate 
rights, should be provided to the 
Veteran.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


